Gemini Tea Corp. 13836 Parkland Blvd SE Calgary, AB T2J 3X4Canada Tel:(403) 256-2066 www.geminiteas.com June 25, 2010 Mr. Ronald E. Alper U.S. Securities & Exchange Commission Mail Stop 3561 Washington, DC Re: Gemini Tea Corp. Amendment No. 3 to Registration Statement on Form S-1 Filed June 25, 2010 File no. 333-165995 Dear Sir: Thank you for your letter dated June 24, 2010. We have undertaken to make the requested revisions and provide the requested information. Given that few revisions were necessary, we have submitted only one unmarked copy of the Registration Statement. Related party transactions, page 23 1. The second paragraph hereunder now reads as follows: “Wanda Canning, our President, Chief Executive Officer, Secretary, Treasurer and Director made a non-interest bearing demand loan to the Company of $515.” 2 & 3.The Legal Opinion has been revised. Please contact me if you require any additional information. Thank you. Sincerely, Gemini Tea Corp. /s/ Wanda Canning Wanda Canning
